Citation Nr: 1503034	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a testicular condition, claimed as chronic tenderness.  

5.  Entitlement to an increased disability rating for degenerative disc disease (DDD) of the lumbar spine in excess of 0 percent prior to March 23, 2010, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1979 and from August 1980 to June 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's January 2010 notice of disagreement (NOD) also addressed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, during the pendency of the appeal, a December 2011 RO decision granted service connection for PTSD, rated as 30 percent disabling, effective August 7, 2009.  As this is considered a full grant of the benefit sought on appeal, the issue of entitlement to service connection for PTSD is no longer in appellate status before the Board.  

To the extent that the evidence discussed below relates to neurologic manifestations associated with the Veteran's service-connected degenerative disc disease (DDD) of the lumbar spine, the Board notes that the Veteran is separately service-connected for neurologic manifestations of his bilateral lower extremities, effective August 2013.  Moreover, the separately service-connected neurologic issues have not been appealed to the Board.  See 38 C.F.R. § 20.200 (2014).  Therefore, the Board will limit its consideration to the claim of entitlement to an increased disability rating for DDD of the lumbar spine in excess of 0 percent prior to March 23, 2010, and in excess of 10 percent thereafter, which has been properly certified to the Board on appeal.  See id.  The Board does not wish to suggest that the Veteran cannot file a claim for an increased disability rating regarding his service-connected neurologic disabilities.  Indeed, should he choose to do so, he is invited to file the appropriate claim with the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A February 1999 RO decision denied entitlement to service connection for a right knee disability.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the February 1999 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.  

3.  A right knee disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

4.  Tinnitus did not have onset during active service, did not manifest continuously since active service, and is not otherwise etiologically related to the Veteran's active service.  

5.  The Veteran has provided competent and credible statements of continuous symptoms of testicular tenderness during and since active service.  

6.  Prior to March 23, 2010, the Veteran's service-connected DDD of the lumbar spine was manifested by chronic pain with normal range of motion which is most nearly approximated by an increased 10 percent disability rating.  

7.  Since March 23, 2010, the Veteran's service-connected DDD of the lumbar spine is manifested by chronic pain and forward flexion limited to no worse than 70 degrees with pain which is most nearly approximated by the assigned 10 percent disability rating.  


CONCLUSIONS OF LAW

1.  The February 1999 RO decision denying entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection a right knee disability has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1.02, 3.303 (2014).  

5.  The criteria for service connection for a testicular condition, claimed as chronic tenderness, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1.02, 3.303 (2014).  

6.  The criteria for an increased disability rating of 10 percent for DDD of the lumbar spine have been met prior to March 23, 2010; thereafter, the criteria for an increased disability rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5239 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim to reopen his previously denied claim for a right knee disability, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided in a September 2009 letter sent by the RO to the Veteran.  

Regarding the Veteran's claim for an increased disability rating for a low back disability, the Veteran is entitlement to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  This notice was also provided within the September 2009 notice letter.  

Additionally, the September 2009 notice letter also provided proper notice regarding the Veteran's claim of entitlement to service connection for tinnitus.  Finally, a subsequent November 2009 RO letter provided adequate notice regarding the Veteran's claim of entitlement to service connection for a testicular condition.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records, and associated these records with the claims file.  

The Veteran was afforded relevant VA examinations in September 2009, January 2010, February 2011, and August 2013.  The Board finds the examinations and resulting opinions to be adequate as a whole in order to decide the claims on appeal.  The examiners considered the Veteran's relevant medical history, reviewed the claims file, provided sufficiently detailed descriptions of the claimed disabilities, and provided rationales to support the opinions provided.  The examination reports also set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the relevant rating criteria.  Moreover, to the extent that any deficiencies exist, they are harmless as to the issues decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Right Knee Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a right knee disability was previously denied in a February 1999 RO decision.  At that time, the RO acknowledged that there was evidence of an in-service injury to the Veteran's right knee, but found that there was no permanent residual or chronic disability of the right knee.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the February 1999 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final February 1999 RO decision, relevant evidence added to the record includes a VA examination of the Veteran's right knee conducted in August 2013which contains relevant findings and also references a diagnosis of mild degenerative joint disease (DJD) of the Veteran's right knee in June 2011.  The evidence discussed above is new and material; it was not of record at the time of the prior final RO decisions and it relates to a material element of the previously denied claim for service connection.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for a right knee disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.A.  Service Connection - Right Knee  

The Veteran claims entitlement to service connection for a right knee disability.  

Service treatment records document normal clinical evaluations of the Veteran's musculoskeletal system and lower extremities in August 1980, August 1986. September 1991, and June 1997.  In April 1981, the Veteran complained of right knee pain after a fall; however, a subsequent radiographic study revealed no significant abnormalities.  Upon retirement examination in March 1998, the examining physician documented abnormal lower extremities and listed DJD of the right knee within a summary of defects and diagnoses; however, there is no radiological exam or reference to confirm the diagnosis of right knee DJD.  Additionally, in the concurrent March 1998 report of medical history, the Veteran's statement regarding his current condition did not mention a right knee condition, and he specifically denied a trick or locked knee, bone or joint deformity, or arthritis.  

A June 1979 medical board report documents the Veteran's history of persistent right knee pain, locking, and giving way since December 1978 when he injured his knee at infantry training school.  In April 1979, the Veteran was examined and diagnosed with a torn medical meniscus and possible torn lateral meniscus of his right knee.  The Veteran refused surgery to correct his knee condition and he was referred to the Central Physical Evaluation Board (CPEB).  The CPEB requested clarification from the medical board due to a February 1979 consultation report and the December 1978 sick call entry which documented the Veteran's reports of right knee pain prior to his entry to active duty.  The medical board responded that the Veteran's health record documented his report that his right knee had bothered him prior to his entry to active duty, and it was the opinion of the medical board that the Veteran's right knee condition existed prior to enlistment but was aggravated by his period of active service.  

Turning to the post-service evidence of record, the Board notes that the Veteran first filed a claim regarding his right knee in September 1979; however, the record indicates that the Veteran failed to appear for a VA examination in January 1980, and a March 1980 deferred rating decision documents that the Veteran failed to prosecute his claim.  

Thereafter, the Veteran again claimed a right knee disability in July 1998.  He was first afforded a VA examination in September 1998, wherein the VA examiner documented his complaints of intermittent right knee pain, swelling, and popping of the right knee which was exacerbated by cold and damp weather.  Physical examination did not reveal any crepitus, joint effusion, swelling, deformity, or pain to palpation of the Veteran's knees.  Anterior and posterior drawer tests as well as tests for collateral ligaments were normal.  The examiner noted that the Veteran's reported history of right knee pain was consistent with degenerative arthritis of the right knee, possibly from trauma; however, he reiterated the normal physical examination, and a subsequent x-ray to rule out DJD was normal.  In a December 1998 addendum opinion following his review of the claims file, the VA examiner noted that the Veteran suffered a minor injury to the right knee while in the service in 1981.  However, given the normal x-ray of the right knee, the examiner stated that there was no evidence of degenerative changes in the Veteran's right knee.  

VA treatment records from March 2010 document the Veteran's report of chronic right knee pain, for which he was prescribed sulindac, "a nonsteroidal anti-inflammatory drug used in the treatment of osteoarthritis, rheumatoid arthritis, ankylosing spondylitis, bursitis, or tendinitis of the shoulder, and acute attacks of gout or calcium pyrophosphate deposition disease." Dorland's Illustrated Medical Dictionary 1803 (32d ed. 2012).  A concurrent active problem list documents right knee arthralgia.  

In December 2010, the Veteran reported that his intermittent right knee pain had worsened recently due to cold weather.  He stated he did not take any medication for the pain and that it was not affecting his job.  

The Veteran was afforded a subsequent VA examination of his right knee in August 2013.  The examiner noted that the Veteran had been diagnosed with DJD of the right knee in June 2011.  The Veteran reported that his knee started hurting during active service and that he currently had pain three times per week.  The examiner noted that imaging studies had been performed and that degenerative or traumatic arthritis were not documented.  Specifically, imaging studies from August 2013 were compared to radiographs of the right knee taken in June 2011 and found to be unremarkable.  Ultimately, the examiner opined that it was less likely than not that the Veteran's right knee mild DJD as shown by x-ray in June 2011 had its onset during active service.  She noted the Veteran's April 1981 in-service knee injury, and the notation of DJD upon his retirement examination in March 1998; however, she pointed out that there was no radiological exam or other reference to confirm such a diagnosis, and cited to medical literature which indicated that a diagnosis of DJD of the knee required degeneration of joint cartilage, pain with bending or twisting, swilling, and loss of range of motion.  

The Board notes that despite the reference to DJD of the right knee in the Veteran's March 1998 retirement examination, there is no x-ray evidence of record that the Veteran had degenerative arthritis in his right knee during active service, or within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  

Medical evidence of record does not document continuous symptoms or related treatment since service.  As discussed above, the Veteran first claimed a right knee disability in September 1979.  There are no treatment records from this time; however.  The Veteran next claimed a right knee disability in July 1998, after which a September 1998 VA examination documented a normal physical examination of his right knee and normal x-ray studies without degenerative changes.  Thereafter, the Veteran did not again seek treatment for his right knee until March 2010.  Subsequently, the August 2013 VA examiner provided a negative nexus opinion.  

The Board finds the August 2013 VA examiner's opinion to be highly probative evidence which weighs against the finding of a nexus between a current right knee disability and the Veteran's active service.  The VA examiner's opinion was predicated on a review of the existing medical evidence of record, a medical history provided by the Veteran, and a thorough physical examination; moreover, the examiner's opinion contained a clear conclusion supported by a well-reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl, supra.  

The Veteran is certainly competent to relate his observable symptoms of right knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not shown that he possesses the necessary expertise to provide an etiological opinion relating such conditions to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, to the extent the Veteran's statements assert that he has a right knee disability which is related to active service, such statements are afforded little probative value.  Moreover, VA treatment records contain active problem lists documenting a diagnosis of arthralgia, defined as "pain in a joint." Dorland's Illustrated Medical Dictionary 150 (32d ed. 2012).  However, pain is generally not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  

To the extent that the Veteran could argue that the June 1979 medical board report supports his claim, the Board notes that the opinion provided by the medical board, that the Veteran's right knee condition existed prior to enlistment but was aggravated by his period of active service, is conclusory and unsupported by a rationale, which limits its probative value.  See Stefl, supra (noting that a "mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

In sum, there is no competent evidence of record of a nexus between a current right knee disability and the Veteran's active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a right knee disability.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.B.  Service Connection - Tinnitus  

The Veteran also claims entitlement to service connection for tinnitus.  

Service treatment records contain reports of physical examinations conducted in August 1980, August 1986, September 1991, and June 1997 which document normal clinical evaluations of the Veteran's ears, without complaints of tinnitus.  A March 1998 report of medical history prior to the Veteran's retirement contains his report that his hearing had decreased a little; he also endorsed ear, nose, or throat trouble in addition to hearing loss.  A May 1998 audiological examination documents the Veteran's specific report of intermittent tinnitus, greater in his right ear.  

At a September 1998 VA audiological examination, offered in conjunction with the Veteran's unrelated claim for service connection for hearing loss, the Veteran reported an onset of tinnitus in his right ear beginning in the 1970s.  He stated that he wore ear protection for weapons training throughout his military career but reported no use of ear protection during his early career in his work as a mechanic and that he received extensive exposure to noise without ear protection while serving as a cook in the field for artillery units in Grenada and Saudi Arabia.  He further denied any civilian exposure to hazardous noise.  He reported that his tinnitus had not progressed since its onset and that it had no impact upon his lifestyle.  He also stated that there was no suppression of tinnitus when wearing a hearing aid.  Ultimately, the September 1998 VA examiner offered no etiological opinion regarding the Veteran's claimed tinnitus condition.  

At a subsequent VA examination in September 2013, offered specifically concerning the Veteran's tinnitus claim, he reported recurrent tinnitus in his right ear which occurred three to four times per week since military service.  The examiner reviewed the claims file and opined that the Veteran's reported tinnitus was less likely than not caused by or a result of military noise exposure.  He stated that the Veteran entered the military with severe sensorineural hearing loss in the right ear and normal hearing thresholds in the left ear.  There were no significant threshold shifts for the left or right ear during the Veteran's military service; however, and given the lack of change in the Veteran's hearing thresholds, the examiner opined that there was no nexus, and that tinnitus is less likely than not caused by or a result of military noise exposure.  Rather, because the Veteran had a diagnosis of right ear hearing loss prior to entering active service, the examiner stated that his tinnitus, a symptom associated with hearing loss, is at least as likely as not a symptom associated with the Veteran's nonservice-connected right ear hearing loss.  

The September 2013 VA examiner's opinion was provided following an examination of the Veteran and review of the claims file and included an adequate rationale for the opinion reached; thus, it is afforded great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  

The Board is aware that tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he experiences intermittent tinnitus.  See Layno, 6 Vet. App. at 470.  Indeed, the Veteran testified at the November 2014 Board hearing that he experienced constant ringing in his ears, which sometimes prevented him from sleeping at night and required the use of a sound machine.  He stated that it started becoming more of a problem in about 1986 and that he reported the ringing in his ears during an annual hearing test during service.  

However, the most probative competent evidence regarding whether the Veteran's current tinnitus is related to his active service is the September 2013 VA examiner's opinion, which indicates that the Veteran's tinnitus is less likely due to his active service and at least as likely as not a symptom associated with the Veteran's nonservice-connected right ear hearing loss; therefore, it is evidence that weighs against his claim.  Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.C.  Testicular Condition  

The Veteran has reported testicular pain during active service and since that time.  Specifically, he testified at the November 2014 Board hearing that he first experienced testicular pain around 1983 to 1985, which he attributed to lifting pots and pans during his food service duties as a cook.  He reported that his testicular pain had continued from the time of his active duty service until the present time.  

Service treatment records also document the Veteran's complaints of groin and testicular pain.  In January 1985, the Veteran's complain of groin pain was assessed as epididymo-orchitis.  The Veteran again complained of groin pain in January 1994 and this was assessed as epididymitis.  In April 1996 and October 1996, he again complained of testicular pain, which was assessed as recurrent epididymitis.  

Additionally, post-service VA and private treatment records also document treatment for the claimed condition.  

VA treatment records contain an April 2002 entry wherein the Veteran reported tenderness in his testicles which felt like a cyst.  In March 2010, the Veteran again reported chronic testicular pain, and the examining staff physician reported that the etiology of his scrotal pain was unclear.  The Veteran requested a urology consultation and the physician noted that a scrotal ultrasound should be performed to investigate reversible causes of chronic testicular pain.  

An April 2010 letter from the Veteran's treating VA physician documents his diagnosis of chronic testicular pain.  The physician noted that based upon the Veteran's military records, he had episodic testicular pain dating back to 1985.  The physician also noted that the Veteran had also received treatment from a private urologist.  

In December 2010, the Veteran continued to complain of chronic testicular pain, and he continued to await a scrotal ultrasound.  

The Veteran was first afforded a VA examination regarding the claimed testicular condition in January 2010.  At that time, the VA examiner noted a diagnosis of left varicocele with bilateral testicular tenderness; however, no opinion was offered concerning the etiology of this condition.  

The Veteran was subsequently afforded an additional VA examination in August 2013.  At that time, the examiner noted a normal physical examination and opined that the claimed testicular disability was less likely than not to have had its onset during active service.  She noted the Veteran's in-service treatment for epididymitis-orchitis, which is a treatable infection without long-term residuals, and stated that his condition was presently resolved.  

An October 2009 letter from the Veteran's private urologist documents that the Veteran was first seen for private urology treatment in August 2007, at which time the Veteran complained of testicular pain for many years.  A physical examination was normal, although testicular tenderness was noted.  Additionally, the private urologist noted that an ultrasound from October 2007 showed a left varicocele.  

The Board observes that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus).  Here, the Board finds the Veteran's statements regarding continuous symptoms of testicular tenderness during and since active service to be competent and credible, especially in light of his documented complaints of such symptoms in service treatment records and continuing to the present, and thus, probative of the nexus aspect of the Veteran's claim in this case.  See Layno, supra; see also Jandreau, 492 F.3d 1372.  

Moreover, although the August 2013 VA examiner rendered a negative nexus opinion given that the Veteran's condition was resolved at the time of that physical examination, the Board again notes that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain, 21 Vet. App. 319.  Post-service treatment records clearly document the Veteran's complaints of testicular tenderness following his initial service connection claim in November 2009.  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for a testicular condition, claimed as chronic tenderness, is granted.  See 38 C.F.R. § 3.102; Gilbert, supra.  


IV.  Increased Rating - Lumbar Spine  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the claim below, the Board has considered the relevant temporal period from August 2008 to the present, including the appropriateness of the assigned rating periods prior to and since March 23, 2010.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2014), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected DDD of the lumbar spine is evaluated as 0 percent disabling prior to March 23, 2010, and 10 percent disabling thereafter, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5239 regarding spondylolisthesis or segmental instability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5239 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating for DDD of the lumbar spine of 10 percent is warranted prior to March 23, 2010, but thereafter, an increased disability rating in excess of 10 percent is not warranted.  


IV.A.  Prior to March 23, 2010

In August 2009, the Veteran submitted his claim for an increased disability rating for his service-connected back disability.  He stated therein that his chronic back pain had increased in severity.  

The Veteran was subsequently afforded a VA examination in connection with his increased rating claim in September 2009.  At that time, he reported he could walk one hundred yards in approximately five minutes and denied a history of falls.  He reported stiffness, weakness of the leg, and erectile dysfunction associated with his lumbar spine condition, but denied fatigue, spasms, decreased motion, paresthesia, and numbness, in addition to bowel or bladder problems.  He stated that his moderate back pain, localized to the small of his back, occurs two to three times per week and lasts for two days at a time.  He stated that he experiences flare-ups during which he experiences functional impairment due to throbbing pain which limits his ability to bend over and restricts his walking speed.  He denied any current treatment for the condition, past hospitalizations or surgeries, or incapacitation.  He denied any overall functional impairment from the claimed condition.  Upon physical examination, the Veteran's posture and gait were normal, and he did not require any assistive devices for ambulation.  There was some tenderness noted, without evidence of radiating pain, muscle spasm, guarding, or weakness.  Straight leg raising tests were negative bilaterally, and there was no atrophy or ankylosis present.  Range of motion measurements were documented to full normal range, including upon repetition, with no additional loss in range of motion.  The examiner noted that joint function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  Neurologic examination revealed no sensory deficits or motor weakness, with some diminished reflexes of the bilateral lower extremities, but no signs of pathologic reflexes and normal cutaneous reflexes.  There were no signs of IVDS.  The examiner noted there was no change in the Veteran's established diagnosis of low back spondylosis at L5 with defect in pars interarticularis, and that the condition was active based upon the Veteran's subjective history and the objective examination findings of pain with normal range of motion.  Finally, the examiner noted that the was no effect upon the Veteran's usual occupation or daily activity.  

VA treatment records from early March 2010 document the Veteran's report of low back pain since 1987.  He stated that he stayed away from painkillers and had never had physical therapy for his back condition.  The staff physician noted that the Veteran's chronic low back pain was without neurologic or other alarming symptoms; she continued pain medication as needed and referred the Veteran to physical therapy.  

The Board has considered the evidence of record and finds that prior to March 23, 2010, the Veteran's lumbar spine disability was primarily manifested by normal range of motion with pain.  Painful motion is entitled to the minimum compensable rating for a joint when the limitation of motion is noncompensable under the applicable diagnostic code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  Therefore, the Board finds that prior to March 23, 2010, the Veteran is entitled to an increased 10 percent disability rating based upon his lumbar spine disability which was productive of painful normal range of motion during that period.  


IV.B.  Since March 23, 2010

VA treatment records document a March 23, 2010 physical therapy consultation regarding the Veteran's reported back pain.  The physical therapist noted that his posture was normal while both sitting and standing.  Range of motion was documented as limited; specifically, flexion was to 10 degrees and extension to 25 degrees due to an increase in soft tissue contracture; however, it is unclear how such measurements were obtained.  Strength testing of the lower extremities, sensory tests, and gait were all normal.  There was tenderness to palpation in the Veteran's lower back region.  The Veteran was instructed regarding stretching exercises and the use of heat to relieve his back pain, and a goal was set to increase his range of motion and decrease his back pain.  

In April 2010, the Veteran again complained of back pain during a routine treatment visit.  He noted his pain was unchanged since his previous visit, with no new weakness or numbness, and reported that other veterans told him that he needed a cane.  An x-ray of the Veteran's lumbar spine revealed moderate multilevel degenerative disc disease (DDD), with no acute findings.  

In December 2010, the Veteran again reported low back pack three to four times per week, with stiffness at night, and denied taking any medication for the condition.  A neurological examination was normal, with sensory and reflexes intact.  

The Veteran was afforded an additional VA examination in February 2011.  The examiner reviewed the Veteran's VA treatment records, obtained a history from the Veteran, and conducted a physical examination.  The examiner noted that following the Veteran's back injury during active service, he became a bus driver, and had continued to hold that same position for the past nine years.  He was able to perform activities of daily living such as eating and dressing himself, and could walk a mile and lift forty pounds.  

The Veteran denied any current treatment for his back except over the counter Doan's pills, and he denied use of any assistive devices.  He reported his back pain goes from the middle of his back down to both buttocks and around to the front sides in his kidney area.  The examiner noted that there was no sciatic-type radiation or pain in his legs.  The Veteran noted that his pain was aggravated by excessive walking or lifting, but that there were periods of comfort where his pain was relieved by stretching and rest.  There was no evidence of flare-ups or incapacitating episodes during the past 12 months.  

A physical examination revealed that the Veteran was in no acute pain and able to walk quite briskly without a limp.  There was minimal midline tenderness but no buttock tenderness.  Range of motion testing revealed the following measurements: forward flexion to 70 degrees (with pain beginning at 60 degrees), extension to 20 degrees without pain, right and left lateral flexion to 25 degrees without pain, and right and left lateral rotation to 35 degrees without pain.  There was no evidence of fatigue, weakness, lack of endurance, instability, or incoordination upon repetition, and no additional loss in range of motion.  Reflex, sensory, and strength tests were all normal.  The examiner noted that x-rays from April 2010 showed moderate DJD distributed in the entire lumbar area and the pars interarticularis defect, representing spondylosis, was visible.  Current x-rays provided subsequent to the examination were noted to be more or less the same as they were before, and did not alter the examiner's opinion.  

The Veteran's May 2011 VA Form 9 reported that he had back pain running up and down his back and legs on a regular basis and asserted entitlement to an increased disability rating.  

Most recently, the Veteran was afforded a VA examination concerning his back in August 2013.  At that time, he reported flare-ups where back pain comes and goes, and requires him to lay on his side and take medication.  Range of motion testing revealed the following measurements:  forward flexion to 85 degrees (with pain beginning at 60 degrees), extension to 30 degrees (with pain beginning at 20 degrees), right and left lateral flexion to 20 degrees without pain, and right and left lateral rotation to 30 degrees without pain.  Upon repetition, forward flexion was to 90 degrees or greater, extension was to 15 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 25 degrees, and right and left lateral rotation were to 30 degrees.  There was both less and more movement noted as functional loss and additional limitation upon repetitive testing.  The Veteran did not display tenderness or pain to palpation, guarding, or muscle spasm.  Muscle strength, sensory, and reflex tests were all normal.  Straight leg raising tests were negative bilaterally.  The Veteran displayed the following signs or symptoms in his bilateral lower extremities due to radiculopathy:  moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner indicated that there was involvement of the sciatic nerve bilaterally, resulting in a moderate radiculopathy in each lower extremity.  There were no other neurologic abnormalities noted, and no IVDS of the thoracolumbar spine.  The Veteran was noted to use regular orthotics as an assistive device.  X-ray studies documented arthritis, without vertebral fracture.  Finally, the examiner noted that the Veteran's thoracolumbar spine condition did not impact his ability to work.  

Given the evidence discussed above, the Board finds that from March 23, 2010, the Veteran's lumbar disability is most closely approximated by the assigned 10 percent disability rating based upon forward flexion of the thoracolumbar spine which was limited to, at worst, 70 degrees with pain.  As noted above, the Veteran is separately service-connected for neurologic manifestations of his bilateral lower extremities, as noted in the August 2013 VA examination.  The separately service-connected neurologic issues have not been appealed to the Board; therefore, the Board has limited its consideration herein solely to the Veteran's DDD of the lumbar spine.  See 38 C.F.R. § 20.200.  

The Board acknowledges that during the March 2010 physical therapy consultation, the physical therapist documented range of motion findings including flexion to 10 degrees and extension to 25 degrees.  Forward flexion of the thoracolumbar spine to 30 degrees or less is a criterion for a 40 percent disability rating, see 38 C.F.R. § 4.71a, DC 5239; however, the Board finds that such report of motion is accorded lessened probative value, as there is no indication that such limited range of motion findings were obtained by the physical therapist while using a goniometer, which is required by VA regulation when reporting range of motion findings.  See 38 C.F.R. § 4.46 (2014).  Moreover, the range of motion findings reported by the physical therapist in March 2010 are inconsistent with those reported by VA examiners in February 2011 and August 2013.  Based on the presumption of regularity, the Board finds that the VA examiners who reported range of motion findings used a goniometer; therefore, the Board accords more probative value to the range of motion findings included in the VA examination reports of record, which do not meet the criteria for a 40 percent disability rating, than to the one-time report by a physical therapist with inconsistent findings and unclear means of measuring range of motion.  

As the preponderance of the evidence of against the Veteran's claim for an increased disability rating in excess of 10 percent for DDD of the lumbar spine from March 23, 2010, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 3.102, 4.3 (2014); Gilbert, supra.  


V.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's DDD of the lumbar spine are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Additionally, the rating criteria allow for additional ratings to be assigned for neurologic abnormalities, such as the Veteran's bilateral radiculopathy.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his lumbar disc disease has rendered him unemployable.  The September 2009 VA examiner noted that there was no effect upon the Veteran's usual occupation or daily activity due to his lumbar disability.  At the February 2011 VA examination, the Veteran reported that he had held his current position as a bus driver for the past nine years.  More recently, the August 2013 VA examiner documented that there was no impact the Veteran's ability to work due to his lumbar disability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability; therefore, the request to reopen the previously denied claim is granted.  

Service connection for a right knee disability is denied.  

Service connection for tinnitus is denied.  

Service connection for a testicular condition, claimed as chronic tenderness, is granted.  

For the period prior to March 23, 2010, a 10 percent rating for degenerative disc disease (DDD) of the lumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits.  

For the period since March 23, 2010, a rating in excess of 10 for degenerative disc disease (DDD) of the lumbar spine is denied.    



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


